       Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 1 of 77 PageID: 1



Charles M. Lizza
William C. Baton
SAUL EWING ARNSTEIN & LEHR LLP
One Riverfront Plaza, Suite 1520
Newark, NJ 07102-5426
(973) 286-6700
clizza@saul.com

Attorneys for Plaintiff
Celgene Corporation

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


CELGENE CORPORATION,
                                                       Civil Action No. ________________
                          Plaintiff,
                                                       COMPLAINT FOR
       v.                                              PATENT INFRINGEMENT
BRECKENRIDGE PHARMACEUTICAL,
                                                       (Filed Electronically)
INC. and NATCO PHARMA LIMITED,

                          Defendants.


       Plaintiff Celgene Corporation (“Celgene”), by its undersigned attorneys, for its

Complaint against defendants Breckenridge Pharmaceutical, Inc. and Natco Pharma Limited

(together, “Breckenridge” or “Defendants”), alleges as follows:

                                        Nature of the Action

         1.      This is an action for patent infringement under the patent laws of the United

 States, 35 U.S.C. §100, et seq., arising from Breckenridge’s filing of Abbreviated New Drug

 Application (“ANDA”) No. 210111 with the United States Food and Drug Administration

 (“FDA”) seeking approval to commercially market generic versions of Celgene’s 1 mg, 2 mg,

 3 mg, and 4 mg POMALYST® drug products (“Breckenridge’s ANDA Products”) prior to the

 expiration of United States Patent Nos. 10,093,647 (the “’647 patent”), 10,093,648 (the
      Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 2 of 77 PageID: 2



 “’648 patent”), and 10,093,649 (the “’649 patent”) (collectively, “the patents-in-suit”) owned

 by Celgene.

                                           The Parties

       2.        Plaintiff Celgene is a biopharmaceutical company committed to improving the

lives of patients worldwide. Celgene focuses on, and invests heavily in, the discovery and

development of products for the treatment of severe and life-threatening conditions. Celgene is a

world leader in the treatment of many such diseases, including cancer. Celgene is a corporation

organized and existing under the laws of the State of Delaware, having a principal place of

business at 86 Morris Avenue, Summit, New Jersey 07901.

       3.        On information and belief, Defendant Breckenridge Pharmaceutical, Inc. is a

corporation organized and existing under the laws of the State of Florida, having a place of

business at 6111 Broken Sound Parkway, NW, Suite 170, Boca Raton, FL 33487.

       4.        On information and belief, Defendant Natco Pharma Limited is a corporation

organized and existing under the laws of India and has a principal place of business at Natco

House, Road No. 2, Banjara Hills, Hyderabad, Andhra Pradesh, IN – 500 034, India.

       5.        On information and belief, Natco Pharma Limited is a part owner of ANDA No.

210111 and Breckenridge Pharmaceutical, Inc.’s development partner in connection with the

products described therein.

                                      The Patents-in-Suit

       6.        On October 9, 2018, the United States Patent and Trademark Office (“USPTO”)

duly and lawfully issued the ’647 patent, entitled, “Crystalline 4-amino-2-(2,6-dioxopiperidine-

3-yl)isoindoline-1,3-dione dihydrate, compositions and methods of use thereof,” to Celgene as

assignee of the inventor Jerry Lee Atwood. A copy of the ’647 patent is attached hereto as

Exhibit A.


                                               -2-
      Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 3 of 77 PageID: 3



       7.        On October 9, 2018, the USPTO duly and lawfully issued the ’648 patent,

entitled, “Crystalline 4-amino-2-(2,6-dioxopiperidine-3-yl)isoindoline-1,3-dione hemihydrate,

compositions and methods of use thereof,” to Celgene as assignee of the inventor Jerry Lee

Atwood. A copy of the ’648 patent is attached hereto as Exhibit B.

       8.        On October 9, 2018, the USPTO duly and lawfully issued the ’649 patent,

entitled, “Crystalline 4-amino-2-(2,6-dioxopiperidine-3-yl)isoindoline-1,3-dione monohydrate,

compositions and methods of use thereof,” to Celgene as assignee of the inventor Jerry Lee

Atwood. A copy of the ’649 patent is attached hereto as Exhibit C.

                                 The Pomalyst® Drug Product

       9.        Celgene holds an approved New Drug Application (“NDA”) under Section

505(a) of the Federal Food Drug and Cosmetic Act (“FFDCA”), 21 U.S.C. § 355(a), for

pomalidomide capsules (NDA No. 204026), which it sells under the trade name POMALYST®.

POMALYST® is an FDA-approved medication used for the treatment of multiple myeloma.

       10.       The claims of the patents-in-suit cover, inter alia, solid forms of pomalidomide.

                                    Jurisdiction and Venue

       11.       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331, 1338(a), 2201, and 2202.

       12.       This Court has personal jurisdiction over Breckenridge Pharmaceutical, Inc. by

virtue of, inter alia, its systematic and continuous contacts with the State of New Jersey. On

information and belief, Breckenridge Pharmaceutical, Inc. is registered with the State of New

Jersey’s Division of Revenue and Enterprise Services as a business operating in New Jersey

under Business Id. No. 0100973602. Breckenridge Pharmaceutical, Inc. is also registered with

the State of New Jersey as a drug wholesaler under Registration No. 5002974. On information

and belief, Breckenridge Pharmaceutical, Inc. purposefully has conducted and continues to


                                               -3-
       Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 4 of 77 PageID: 4



conduct business in this Judicial District. By virtue of its physical presence in New Jersey, this

Court has personal jurisdiction over Breckenridge Pharmaceutical, Inc.

       13.       This Court has personal jurisdiction over Natco Pharma Limited by virtue of,

inter alia, its systematic and continuous contacts with the State of New Jersey. On information

and belief, Natco Pharma Limited is registered with the State of New Jersey’s Division of

Revenue and Enterprise Services as a business operating in New Jersey under Business Id. No.

0100983392. On information and belief, Natco Pharma Limited has purposefully conducted and

continues to conduct business in this Judicial District.

       14.       On information and belief, Breckenridge Pharmaceutical, Inc. is in the business

of, among other things, manufacturing, marketing, importing, offering for sale, and selling

pharmaceutical products, including generic drug products, throughout the United States,

including in this Judicial District. On information and belief, this Judicial District will be a

destination for the generic drug products described in ANDA No. 210111. On information and

belief, Breckenridge Pharmaceutical, Inc. also prepares and/or aids in the preparation and

submission of ANDAs to the FDA.

       15.       On information and belief, Natco Pharma Limited is in the business of, among

other things, manufacturing, marketing, importing, offering for sale, and selling pharmaceutical

products, including generic drug products, throughout the United States, including in this

Judicial District. On information and belief, this Judicial District will be a destination for the

generic drug products described in ANDA No. 210111. On information and belief, Natco

Pharma Limited also prepares and/or aids in the preparation and submission of ANDAs to the

FDA.




                                                 -4-
       Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 5 of 77 PageID: 5



        16.       This Court has personal jurisdiction over Breckenridge because, inter alia, it has

committed an act of patent infringement under 35 U.S.C. § 271(e)(2), and has sent notice of that

infringement to Celgene in the State of New Jersey. On information and belief, Breckenridge

intends a future course of conduct that includes acts of patent infringement in New Jersey. These

acts have led and will continue to lead to foreseeable harm and injury to Celgene in New Jersey

and in this Judicial District.

        17.       On information and belief, Breckenridge Pharmaceutical, Inc. has previously

been sued in this Judicial District and has not challenged personal jurisdiction. See, e.g., Celgene

Corporation v. Breckenridge Pharmaceutical, Inc., et al., Civil Action No. 18-14715

(ES)(MAH); Celgene Corporation v. Hetero Labs Limited, et al., Civil Action No. 17-3387

(ES)(MAH); Otsuka Pharm. Co., Ltd. v. Standard Chem. & Pharm. Co., Ltd., et al., Civil Action

No. 15-6353 (JBS)(KMW); Sanofi-Aventis U.S. LLC, et al. v. Breckenridge Pharmaceutical,

Inc., Civil Action No. 15-1836 (MAS)(LHG).

        18.       Breckenridge Pharmaceutical, Inc. has further availed itself of the jurisdiction of

this Court by previously initiating litigation in this Judicial District. See, e.g., Breckenridge

Pharmaceutical, Inc. v. Sonar Products, Inc., Civil Action No. 10-3921 (WHW)(MCA).

        19.       On information and belief, Breckenridge Pharmaceutical, Inc. has previously

been sued in this Judicial District and has not challenged venue. See, e.g., Celgene Corporation

v. Breckenridge Pharmaceutical, Inc., et al., Civil Action No. 18-14715 (ES)(MAH); Celgene

Corporation v. Hetero Labs Limited, et al., Civil Action No. 17-3387 (ES)(MAH).

        20.       Natco Pharma Limited has previously been sued in this Judicial District and has

not challenged personal jurisdiction. See, e.g., Shire Development LLC, et al. v. Natco Pharma

Limited, Civil Action No. 14-7053 (SRC)(CLW); Celgene Corp. v. Natco Pharma Limited, et al.,




                                                 -5-
       Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 6 of 77 PageID: 6



Civil Action No. 14-3126 (SDW)(LDW); Celgene Corp. v. Natco Pharma Limited, et al., Civil

Action No. 10-5197 (SDW)(LDW).

       21.       Natco Pharma Limited has also filed counterclaims in this Judicial District. See,

e.g., Shire Development LLC, et al. v. Natco Pharma Limited, Civil Action No. 14-7053

(SRC)(CLW); Celgene Corp. v. Natco Pharma Limited, et al., Civil Action No. 14-3126

(SDW)(LDW); Celgene Corp. v. Natco Pharma Limited, et al., Civil Action No. 10-5197

(SDW)(LDW).

       22.       Venue is proper in this Judicial District pursuant to 28 U.S.C. §§ 1391 and/or

1400(b).

                                  Acts Giving Rise To This Suit

       23.       Pursuant to Section 505 of the FFDCA, Breckenridge filed ANDA No. 210111

seeking approval to engage in the commercial manufacture, use, offer for sale, sale, or

importation into the United States of pomalidomide capsules 1 mg, 2 mg, 3 mg, and 4 mg, before

the patents-in-suit expire.

       24.       On information and belief, following FDA approval of ANDA No. 210111,

Breckenridge will make, use, offer for sale, or sell Breckenridge’s ANDA Products throughout

the United States, or import such generic products into the United States.

       25.       On information and belief, in connection with the filing of its ANDA as

described above, Breckenridge provided written certifications to the FDA pursuant to Section

505 of the FFDCA, 21 U.S.C. § 355(j)(2)(A)(vii)(IV) (“Breckenridge’s Paragraph IV

Certifications”), alleging, inter alia, that the claims of United States Patent Nos. 6,315,720

(“’720 patent”), 6,561,977 (“’977 patent”), 6,755,784 (“’784 patent”), 8,198,262 (“’262 patent”),

8,315,886 (“’886 patent”), 8,626,531(“’531 patent”), 8,673,939 (“’939 patent”), 8,735,428




                                                -6-
       Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 7 of 77 PageID: 7



(“’428 patent”), 8,828,427 (“’427 patent”), and 9,993,467 (“’467 patent”) are invalid,

unenforceable, and/or will not be infringed by the activities described in ANDA No. 210111.

        26.       No earlier than April 11, 2017, Breckenridge sent written notice of its first

Paragraph IV Certification to Celgene (“Breckenridge’s First Notice Letter”). Breckenridge’s

First Notice Letter alleged, inter alia, that the claims of the ’720, ’977, ’784, ’886, ’531, ’262,

’939, ’428, and ’427 patents are invalid and/or will not be infringed by the activities described in

ANDA No. 210111. Breckenridge’s First Notice Letter also informed Celgene that

Breckenridge seeks approval to market Breckenridge’s ANDA Products before the expiration of

the ’720, ’977, ’784, ’886, ’531, ’262, ’939, ’428, and ’427 patents. Breckenridge specifically

directed Breckenridge’s First Notice Letter to Celgene’s headquarters in Summit, New Jersey, in

this Judicial District.

        27.       No earlier than August 22, 2018, Breckenridge sent written notice of its second

Paragraph IV Certification to Celgene (“Breckenridge’s Second Notice Letter”). Breckenridge’s

Second Notice Letter alleged that the claims of the ’467 patent are invalid and/or will not be

infringed by the activities described in ANDA No. 210111. Breckenridge’s Second Notice

Letter also informed Celgene that Breckenridge seeks approval to market Breckenridge’s ANDA

Products before the ’467 patent expires. Breckenridge specifically directed Breckenridge’s

Second Notice Letter to Celgene’s headquarters in Summit, New Jersey, in this Judicial District.

        28.       In light of Breckenridge’s filing of ANDA No. 210111, and the USPTO’s

issuance of the patents-in-suit, Celgene sent a letter to counsel for Breckenridge dated November

20, 2018, in which Celgene informed counsel for Breckenridge that, on information and belief,

the products proposed in ANDA No. 210111 will likely infringe one or more claims of the

patents-in-suit. To the extent that Breckenridge disagreed, Celgene requested that Breckenridge




                                                 -7-
       Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 8 of 77 PageID: 8



provide samples of its ANDA Products, the active pharmaceutical ingredient used to make those

ANDA Products, and additional documentation concerning the representativeness of the

requested samples, as well as all safety, storage, and handling information that Breckenridge

deems appropriate for its samples, by December 20, 2018.

        29.       Breckenridge responded to Celgene’s letter on December 28, 2018. In that

response, Breckenridge refused to provide the requested samples, but offered Celgene access to

Breckenridge’s ANDA to analyze whether Breckenridge’s ANDA Products infringed the

patents-in-suit. That offer, however, was made upon two conditions, one of which required

Celgene to preemptively agree that access to Breckenridge’s ANDA would fully resolve

Celgene’s request for the information sought in its November 20, 2018 letter.

        30.       Celgene responded to Breckenridge’s letter on January 16, 2019 and explained

that it could not accept the above-mentioned condition. Celgene offered to review the ANDA on

Breckenridge’s proposed confidentiality terms, but if that did not resolve the inquiry, Celgene

suggested that the parties could renew their discussions regarding samples. Celgene requested a

response to its January 16, 2019 letter by January 30, 2019. Breckenridge never responded to

Celgene’s January 16, 2019 letter.

                            Count I: Infringement of the ’647 Patent

        31.       Celgene repeats and realleges the allegations of the preceding paragraphs as if

fully set forth herein.

        32.       On information and belief, Breckenridge’s ANDA Products contain crystalline

pomalidomide as set forth in the claims of the ’647 patent.

        33.       Breckenridge, by the submission of its Paragraph IV Certifications as part of

ANDA No. 210111 to the FDA, has indicated that it seeks approval to engage in the commercial




                                                -8-
      Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 9 of 77 PageID: 9



manufacture, use, offer for sale, sale, or importation into the United States of Breckenridge’s

ANDA Products, prior to the expiration of the ’647 patent.

       34.       ANDA No. 210111 has been pending before the FDA since at least April 11,

2017, the date that Breckenridge sent Breckenridge’s First Notice Letter to Celgene.

       35.       Breckenridge’s submission of ANDA No. 210111 to engage in the commercial

manufacture, use, offer for sale, sale, or importation into the United States of Breckenridge’s

ANDA Products, prior to the expiration of the ’647 patent, constitutes infringement of one or

more of the claims of that patent under 35 U.S.C. § 271(e)(2)(A).

       36.       There is a justiciable controversy between Celgene and Breckenridge as to the

infringement of the ’647 patent.

       37.       Unless enjoined by this Court, upon FDA approval of ANDA No. 210111,

Breckenridge will infringe one or more claims of the ’647 patent under 35 U.S.C. § 271(a) by

making, using, offering to sell, selling, and/or importing Breckenridge’s ANDA Products in the

United States.

       38.       Unless enjoined by this Court, upon FDA approval of ANDA No. 210111,

Breckenridge will induce infringement of one or more claims of the ’647 patent under 35 U.S.C.

§ 271(b) by making, using, offering to sell, selling, and/or importing Breckenridge’s ANDA

Products in the United States. On information and belief, upon FDA approval of ANDA No.

210111, Breckenridge will intentionally encourage acts of direct infringement with knowledge of

the ’647 patent and knowledge that its acts are encouraging infringement.

       39.       Unless enjoined by this Court, upon FDA approval of ANDA No. 210111,

Breckenridge will contributorily infringe one or more claims of the ’647 patent under 35 U.S.C.

§ 271(c) by making, using, offering to sell, selling, and/or importing Breckenridge’s ANDA




                                               -9-
     Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 10 of 77 PageID: 10



Products in the United States. On information and belief, Breckenridge has had and continues to

have knowledge that Breckenridge’s ANDA Products are especially adapted for a use that

infringes one or more claims of the ’647 patent and that there is no substantial non-infringing use

for Breckenridge’s ANDA Products.

        40.       Celgene will be substantially and irreparably damaged and harmed if

Breckenridge’s infringement of the ’647 patent is not enjoined.

        41.       Celgene does not have an adequate remedy at law.

        42.       This case is an exceptional one, and Celgene is entitled to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.

                           Count II: Infringement of the ’648 Patent

        43.       Celgene repeats and realleges the allegations of the preceding paragraphs as if

fully set forth herein.

        44.       On information and belief, Breckenridge’s ANDA Products contain crystalline

pomalidomide as set forth in the claims of the ’648 patent.

        45.       Breckenridge, by the submission of its Paragraph IV Certifications as part of

ANDA No. 210111 to the FDA, has indicated that it seeks approval to engage in the commercial

manufacture, use, offer for sale, sale, or importation into the United States of Breckenridge’s

ANDA Products, prior to the expiration of the ’648 patent.

        46.       ANDA No. 210111 has been pending before the FDA since at least April 11,

2017, the date that Breckenridge sent Breckenridge’s First Notice Letter to Celgene.

        47.       Breckenridge’s submission of ANDA No. 210111 to engage in the commercial

manufacture, use, offer for sale, sale, or importation into the United States of Breckenridge’s

ANDA Products, prior to the expiration of the ’648 patent, constitutes infringement of one or

more of the claims of that patent under 35 U.S.C. § 271(e)(2)(A).


                                               - 10 -
     Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 11 of 77 PageID: 11



       48.       There is a justiciable controversy between Celgene and Breckenridge as to the

infringement of the ’648 patent.

       49.       Unless enjoined by this Court, upon FDA approval of ANDA No. 210111,

Breckenridge will infringe one or more claims of the ’648 patent under 35 U.S.C. § 271(a) by

making, using, offering to sell, selling, and/or importing Breckenridge’s ANDA Products in the

United States.

       50.       Unless enjoined by this Court, upon FDA approval of ANDA No. 210111,

Breckenridge will induce infringement of one or more claims of the ’648 patent under 35 U.S.C.

§ 271(b) by making, using, offering to sell, selling, and/or importing Breckenridge’s ANDA

Products in the United States. On information and belief, upon FDA approval of ANDA No.

210111, Breckenridge will intentionally encourage acts of direct infringement with knowledge of

the ’648 patent and knowledge that its acts are encouraging infringement.

       51.       Unless enjoined by this Court, upon FDA approval of ANDA No. 210111,

Breckenridge will contributorily infringe one or more claims of the ’648 patent under 35 U.S.C.

§ 271(c) by making, using, offering to sell, selling, and/or importing Breckenridge’s ANDA

Products in the United States. On information and belief, Breckenridge has had and continues to

have knowledge that Breckenridge’s ANDA Products are especially adapted for a use that

infringes one or more claims of the ’648 patent and that there is no substantial non-infringing use

for Breckenridge’s ANDA Products.

       52.       Celgene will be substantially and irreparably damaged and harmed if

Breckenridge’s infringement of the ’648 patent is not enjoined.

       53.       Celgene does not have an adequate remedy at law.




                                              - 11 -
     Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 12 of 77 PageID: 12



        54.       This case is an exceptional one, and Celgene is entitled to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.

                           Count III: Infringement of the ’649 Patent

        55.       Celgene repeats and realleges the allegations of the preceding paragraphs as if

fully set forth herein.

        56.       On information and belief, Breckenridge’s ANDA Products contain crystalline

pomalidomide as set forth in the claims of the ’649 patent.

        57.       Breckenridge, by the submission of its Paragraph IV Certification as part of

ANDA No. 210111 to the FDA, has indicated that it seeks approval to engage in the commercial

manufacture, use, offer for sale, sale, or importation into the United States of Breckenridge’s

ANDA Products, prior to the expiration of the ’649 patent.

        58.       ANDA No. 210111 has been pending before the FDA since at least April 11,

2017, the date that Breckenridge sent Breckenridge’s First Notice Letter to Celgene.

        59.       Breckenridge’s submission of ANDA No. 210111 to engage in the commercial

manufacture, use, offer for sale, sale, or importation into the United States of Breckenridge’s

ANDA Products, prior to the expiration of the ’649 patent, constitutes infringement of one or

more of the claims of that patent under 35 U.S.C. § 271(e)(2)(A).

        60.       There is a justiciable controversy between Celgene and Breckenridge as to the

infringement of the ’649 patent.

        61.       Unless enjoined by this Court, upon FDA approval of ANDA No. 210111,

Breckenridge will infringe one or more claims of the ’649 patent under 35 U.S.C. § 271(a) by

making, using, offering to sell, selling, and/or importing Breckenridge’s ANDA Products in the

United States.




                                               - 12 -
     Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 13 of 77 PageID: 13



       62.       Unless enjoined by this Court, upon FDA approval of ANDA No. 210111,

Breckenridge will induce infringement of one or more claims of the ’649 patent under 35 U.S.C.

§ 271(b) by making, using, offering to sell, selling, and/or importing Breckenridge’s ANDA

Products in the United States. On information and belief, upon FDA approval of ANDA No.

210111, Breckenridge will intentionally encourage acts of direct infringement with knowledge of

the ’649 patent and knowledge that its acts are encouraging infringement.

       63.       Unless enjoined by this Court, upon FDA approval of ANDA No. 210111,

Breckenridge will contributorily infringe one or more claims of the ’649 patent under 35 U.S.C.

§ 271(c) by making, using, offering to sell, selling, and/or importing Breckenridge’s ANDA

Products in the United States. On information and belief, Breckenridge has had and continues to

have knowledge that Breckenridge’s ANDA Products are especially adapted for a use that

infringes one or more claims of the ’649 patent and that there is no substantial non-infringing use

for Breckenridge’s ANDA Products.

       64.       Celgene will be substantially and irreparably damaged and harmed if

Breckenridge’s infringement of the ’649 patent is not enjoined.

       65.       Celgene does not have an adequate remedy at law.

       66.       This case is an exceptional one, and Celgene is entitled to an award of its

reasonable attorneys’ fees under 35 U.S.C. § 285.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Celgene respectfully requests the following relief:

       (A)     A Judgment that Defendants have infringed the patents-in-suit by submitting

ANDA No. 210111;




                                              - 13 -
     Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 14 of 77 PageID: 14



        (B)     A Judgment that Defendants have infringed, and that Defendants’ making, using,

offering to sell, selling, or importing Breckenridge’s ANDA Products will infringe one or more

claims of the patents-in-suit;

        (C)     An Order that the effective date of FDA approval of ANDA No. 210111 be a date

which is not earlier than the later of the expiration of the patents-in-suit, or any later expiration of

exclusivity to which Celgene is or becomes entitled;

        (D)     Preliminary and permanent injunctions enjoining Defendants and their officers,

agents, attorneys and employees, and those acting in privity or concert with them, from making,

using, offering to sell, selling, or importing Breckenridge’s ANDA Products until after the

expiration of the patents-in-suit, or any later expiration of exclusivity to which Celgene is or

becomes entitled;

        (E)     A permanent injunction, pursuant to 35 U.S.C. § 271(e)(4)(B), restraining and

enjoining Defendants, their officers, agents, attorneys and employees, and those acting in privity

or concert with them, from practicing any solid forms of pomalidomide, as claimed in the

patents-in-suit, or from actively inducing or contributing to the infringement of any claim of the

patents-in-suit, until after the expiration of the patents-in-suit, or any later expiration of

exclusivity to which Celgene is or becomes entitled;

        (F)     A Judgment that the commercial manufacture, use, offer for sale, sale, and/or

importation into the United States of Breckenridge’s ANDA Products will directly infringe,

induce and/or contribute to infringement of the patents-in-suit;

        (G)     To the extent that Defendants have committed any acts with respect to the solid

forms of pomalidomide claimed in the patents-in-suit, other than those acts expressly exempted

by 35 U.S.C. § 271(e)(1), a Judgment awarding Celgene damages for such acts;




                                                 - 14 -
     Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 15 of 77 PageID: 15



       (H)     If Defendants engage in the commercial manufacture, use, offer for sale, sale,

and/or importation into the United States of Breckenridge’s ANDA Products prior to the

expiration of the patents-in-suit, a Judgment awarding damages to Celgene resulting from such

infringement, together with interest;

       (I)     A Judgment declaring that the patents-in-suit remain valid and enforceable;

       (J)     A Judgment that this is an exceptional case pursuant to 35 U.S.C. § 285 and

awarding Celgene its attorneys’ fees incurred in this action;

       (K)     A Judgment awarding Celgene its costs and expenses incurred in this action; and

       (L)     Such further and other relief as this Court may deem just and proper.



Dated: February 14, 2019                                By: s/ Charles M. Lizza
                                                            Charles M. Lizza
                                                            William C. Baton
                                                            SAUL EWING ARNSTEIN & LEHR LLP
Of Counsel:                                                 One Riverfront Plaza, Suite 1520
                                                            Newark, New Jersey 07102-5426
F. Dominic Cerrito                                          (973) 286-6700
Eric C. Stops                                               clizza@saul.com
Andrew S. Chalson
QUINN EMANUEL URQUHART & SULLIVAN, LLP                     Attorneys for Plaintiff
51 Madison Avenue, 22nd Floor                              Celgene Corporation
New York, New York 10010
(212) 849-7000

Anthony M. Insogna
Cary Miller, Ph.D.
JONES DAY
4655 Executive Drive
San Diego, CA 92121
(858) 314-1200

Matthew J. Hertko
JONES DAY
77 W. Wacker Drive, Suite 3500
Chicago, IL 60601
(312) 782-3939



                                               - 15 -
     Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 16 of 77 PageID: 16



                CERTIFICATION PURSUANT TO L. CIV. R. 11.2 & 40.1

       Pursuant to Local Civil Rules 11.2 and 40.1, I hereby certify that the matter captioned

Celgene Corporation v. Hetero Labs Limited, et al., Civil Action No. 17-3387 (ES)(MAH)

(D.N.J.) is related to the matter in controversy because the matter in controversy involves the

same plaintiff and certain of the same defendants, and because defendants in the matters are

seeking FDA approval to market generic versions of the same pharmaceutical products.

       I further certify that the following matters, which will also be filed in the District of New

Jersey on February 14, 2019, are related to the matter in controversy because the matter in

controversy involves the same plaintiff, the same patents, and because defendants in the matters

are seeking FDA approval to market generic versions of the same pharmaceutical products:

           •   Celgene Corporation v. Hetero Labs Limited, et al.;

           •   Celgene Corporation v. Mylan Pharmaceuticals Inc., et al.;

           •   Celgene Corporation v. Apotex Inc.; and

           •   Celgene Corporation v. Aurobindo Pharma Limited, et al.

       I further certify that, to the best of my knowledge, the matter in controversy is not the

subject of any other action pending in any court, or of any pending arbitration or administrative

proceeding.




                                              - 16 -
    Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 17 of 77 PageID: 17



Dated: February 14, 2019                By: s/ Charles M. Lizza
                                            Charles M. Lizza
Of Counsel:                                 William C. Baton
                                            SAUL EWING ARNSTEIN & LEHR LLP
F. Dominic Cerrito                          One Riverfront Plaza, Suite 1520
Eric C. Stops                               Newark, New Jersey 07102-5426
Andrew S. Chalson                           (973) 286-6700
QUINN EMANUEL URQUHART                      clizza@saul.com
  & SULLIVAN, LLP
51 Madison Avenue, 22nd Floor                Attorneys for Plaintiff
New York, New York 10010                     Celgene Corporation
(212) 849-7000

Anthony M. Insogna
Cary Miller, Ph.D.
JONES DAY
4655 Executive Drive
San Diego, CA 92121
(858) 314-1200

Matthew J. Hertko
JONES DAY
77 W. Wacker Drive, Suite 3500
Chicago, IL 60601
(312) 782-3939




                                    - 17 -
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 18 of 77 PageID: 18




             EXHIBIT A
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 19 of 77 PageID: 19
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 20 of 77 PageID: 20
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 21 of 77 PageID: 21
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 22 of 77 PageID: 22
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 23 of 77 PageID: 23
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 24 of 77 PageID: 24
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 25 of 77 PageID: 25
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 26 of 77 PageID: 26
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 27 of 77 PageID: 27
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 28 of 77 PageID: 28
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 29 of 77 PageID: 29
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 30 of 77 PageID: 30
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 31 of 77 PageID: 31
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 32 of 77 PageID: 32
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 33 of 77 PageID: 33
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 34 of 77 PageID: 34
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 35 of 77 PageID: 35
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 36 of 77 PageID: 36
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 37 of 77 PageID: 37
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 38 of 77 PageID: 38
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 39 of 77 PageID: 39




             EXHIBIT B
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 40 of 77 PageID: 40
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 41 of 77 PageID: 41
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 42 of 77 PageID: 42
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 43 of 77 PageID: 43
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 44 of 77 PageID: 44
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 45 of 77 PageID: 45
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 46 of 77 PageID: 46
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 47 of 77 PageID: 47
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 48 of 77 PageID: 48
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 49 of 77 PageID: 49
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 50 of 77 PageID: 50
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 51 of 77 PageID: 51
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 52 of 77 PageID: 52
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 53 of 77 PageID: 53
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 54 of 77 PageID: 54
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 55 of 77 PageID: 55
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 56 of 77 PageID: 56
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 57 of 77 PageID: 57
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 58 of 77 PageID: 58
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 59 of 77 PageID: 59




             EXHIBIT C
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 60 of 77 PageID: 60
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 61 of 77 PageID: 61
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 62 of 77 PageID: 62
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 63 of 77 PageID: 63
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 64 of 77 PageID: 64
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 65 of 77 PageID: 65
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 66 of 77 PageID: 66
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 67 of 77 PageID: 67
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 68 of 77 PageID: 68
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 69 of 77 PageID: 69
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 70 of 77 PageID: 70
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 71 of 77 PageID: 71
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 72 of 77 PageID: 72
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 73 of 77 PageID: 73
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 74 of 77 PageID: 74
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 75 of 77 PageID: 75
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 76 of 77 PageID: 76
Case 2:19-cv-05804 Document 1 Filed 02/14/19 Page 77 of 77 PageID: 77
